Exhibit CHARTER OF THE NOMINATING AND CORPORATE GOVERNANCE COMMITTEE OF THE BOARD OF DIRECTORS OF CELSIUS HOLDINGS, INC. ADOPTED AS OF NOVEMBER 6, 2009 I.PURPOSE OF THE COMMITTEE The purposes of the Nominating and Corporate Governance Committee (the "Committee") of the Board of Directors (the "Board") of Celsius Holdings, Inc. (the "Company") shall be to recommend to the Board individuals qualified to serve as directors of the Company and on committees of the Board; to advise the Board with respect to the Board composition, procedures and committees; to develop and recommend to the Board a set of corporate governance principles applicable to the Company; and to oversee the evaluation of the Board and the Company's management. II.COMPOSITION OF THE COMMITTEE The Committee shall be comprised of three or more directors who qualify as independent directors ("Independent Directors") under the listing standards of NASDAQ. The members of the Committee shall be determined from time to time by resolution of the Board. Vacancies on the Committee shall be filled by majority vote of the Board at the next meeting of the Board following the occurrence of the vacancy.
